31. Machinery for pesticide application (
Before the vote on Amendment 39:
In July 2006 the Commission presented a strategy the objective of which was to reduce the general risk and adverse impact of pesticides on human health and the environment. The last element of that strategy is the proposal for a directive on machinery for pesticide application, amending Directive 2006/42/EC on machinery. The directive sets out the requirements with which the machinery for application should comply in order to limit the adverse effects of pesticides on the environment, the operator and the surroundings. Establishing these requirements will reduce the differences between regulations and the procedures followed in some countries of the Community concerning the application of pesticides, ensure a uniform level of environmental protection in the Community, and enable free flow of these machines in the EU market, which is especially significant for small and medium-sized enterprises, which are most often the producers of this type of equipment.
The draft of the proposal and suggested amendments were the subject of discussion during workshops, at meetings with representatives of the Council, the Commission, shadow rapporteurs and interested parties, and during tri-partite talks. In view of the large technical differences between different types of machine - from simple, hand-operated ones to those operated by qualified personnel - some of the amendments were not adopted and it was decided that they will be contained in standards developed by the European Committee for Standardization at the request of the Commission. Thanks to this a consensus was achieved, Amendment 39 was adopted, and this position has been confirmed by the Council.
I would particularly like to thank the shadow rapporteurs, representatives of the Commission and the Council, the administration of the Committee on Internal Market and Consumer Protection and interested parties for their help and cooperation. I propose adoption of the directive, which will contribute to increased protection of the environment, operators and their surroundings when applying pesticides.
Member of the Commission. - Mr President, the Commission would like to thank the rapporteur, Mr Rutowicz, for his work and efforts in processing this proposal.
The Commission welcomes compromise Amendment 39 and is looking forward to the rapid adoption of the proposal along those lines.
The Commission would like to make the following statement: 'To support the essential requirements included in Section 2.4 of Annex I, the Commission will mandate CEN to develop harmonised standards for each category of machinery for pesticide application, based on the best available techniques for preventing unintended exposure of the environment to pesticides. In particular the mandate will require the standards to provide criteria and technical specifications for the fitting of mechanical shielding, tunnel spraying and air-assistance systems for spraying for preventing contamination of the water source during filling and emptying and precise specifications for the manufacturer's instructions to prevent drift of pesticides, taking account of all the relevant parameters, such as nozzle pressure, boom height, wind speed, air temperature and humidity, and driving speed.'